***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

And 240.24b-2

 

Exhibit 10.45

 

COMMERCIAL SUPPLY AGREEMENT

 

This Commercial Supply Agreement (this “Agreement”) is entered into and
effective this 2nd day  of March, 2005 (the “Effective Date”) by and between
Baxter Pharmaceutical Solutions LLC (“BAXTER”), a Delaware limited liability
company having a place of business at 927 South Curry Pike, Bloomington, Indiana
47403, and Amylin Pharmaceuticals (“AMYLIN”), a Delaware corporation having a
principal place of business at 9360 Towne Centre Drive, Suite 110, San Diego,
California 92121.

 

 

RECITALS

 

1.                                       AMYLIN is engaged in the development of
pharmaceutical products;

2.                                       BAXTER is engaged in the filling,
labeling and packaging of pharmaceutical products;

3.                                       AMYLIN and BAXTER are parties to a Drug
Product Development and Supply Agreement dated November 7, 2003, related to the
Product (as defined below); and

4.                                       AMYLIN and BAXTER desire to have BAXTER
fill, package, inspect, label, and test Product for distribution and sale by
AMYLIN.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

Article 1.  DEFINITIONS

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1                                 “Affiliate” of a party hereto shall mean any
entity that controls or is controlled by such party, or is under common control
with such party.  For purposes of this definition, an entity shall be deemed to
control another entity if it owns or controls, directly or indirectly, at least
fifty percent (50%) of the voting equity of another entity (or other comparable
ownership interest for an entity other than a corporation).

 

1.2                                 “AMYLIN Trademarks” shall mean the
proprietary mark(s) for Product owned by AMYLIN.

 

1

--------------------------------------------------------------------------------


 

1.3                                 “Annual Forecast” shall be defined in
Section 4.1.

1.4           “Annual Obligation” shall be defined in Section 4.3.

1.5                                 “Batch” shall mean a specific quantity of a
Product or placebo comprising a number of Units mutually agreed upon between
AMYLIN and BAXTER, and that (a) is intended to have uniform character and
quality within specified limits, and (b) is Produced according to a single
manufacturing order during the same cycle of Production.

1.6                                 “BAXTER Approval” shall mean authorizations
by the appropriate Regulatory Authority necessary for BAXTER to Produce Product
for commercial sale in a jurisdiction.

1.7                                 “Components” shall mean all Components used
by BAXTER in the Production of Product under this Agreement.  Components are
listed in Exhibit D, such Components identified as Components supplied by AMYLIN
(“AMYLIN Supplied Components”) and Components supplied by BAXTER (“BAXTER
Supplied Components”).

1.8                                 “Component Specifications” shall mean the
specifications and testing to be performed for the Components, as set forth in
Exhibit D.

1.9                                 “Confidential Information” shall mean all
information and data provided by one party to the other party except any portion
of such information and data which:

(i)                                     is known to the recipient as evidenced
by its written records before receipt thereof from the disclosing party;

(ii)                                  is disclosed to the recipient, as
demonstrated by competent evidence, by a third person who has the right to make
such disclosure;

(iii)                               is or becomes part of the public domain
through no fault of the recipient; or

(iv)                              the recipient can reasonably establish is
independently developed by recipient without use of the information disclosed by
the disclosing party.

1.10                           “Contaminant” shall mean any substance contained
in Product that (a) causes Product to fail to meet Product Requirements, (b)
causes Product to be adulterated within the meaning of the FD&C Act, or (c) is
present in Product at a level that exceeds the level allowed under cGMP.

1.11                           “Current Good Manufacturing Practices” or “cGMP”
shall mean (a) the good manufacturing practices required by the FDA and set
forth in the FD&C Act or FDA Regulations (including without limitation 21 CFR
210 and 211), the principles and

 

2

--------------------------------------------------------------------------------


guidelines specified in Chapter II of European Commission Directive 91/356/Eed,
including the rules governing medicinal products (in the European Union Volume
4), policies or guidelines, in effect at any time during the term of this
Agreement, for the Production and testing of pharmaceutical materials as applied
solely to Products, and (b) the corresponding requirements of each applicable
Regulatory Authority.

1.12                           “Delivery Date” shall mean the date that Product
is delivered to a common carrier designated by AMYLIN.

1.13                           “Effective Date” shall mean the date of this
Agreement as set forth above.

1.14                           “FDA” shall mean (a) the United States Food and
Drug Administration or any successor entity thereto and (b) the corresponding
agency of each applicable Regulatory Authority.

1.15                           “FD&C Act” shall mean the United States Federal
Food, Drug and Cosmetic Act, as may be amended from time to time, or such
similar statute in jurisdictions other than the United States.

1.16                           “Long Range Forecast” shall be defined in Section
4.1.

1.17                           “Master Batch Record” shall mean, with respect to
each Presentation of Product to be Produced hereunder, a formal set of
instructions and criteria for the Production of each Presentation of such
Product.

1.18                           “NDA” shall mean the FDA-required New Drug
Application, and any amendments or supplements thereto, or other applicable
similar submissions to a Regulatory Authority.

1.19                           “OMJ Vials” shall mean the vials of Pramlintide
Drug Substance in finished dosage form in a vial container closure system
produced by OMJ Pharmaceuticals, Inc. and delivered to BAXTER for packaging.

1.20                           “Pramlintide Drug Substance” shall mean a dry
powder preparation containing pramlintide peptide as provided by AMYLIN for
further manufacture or Production into Product by BAXTER.

1.21                           “Presentation” shall have the meaning set forth
on Exhibit A.

1.22                           “Produce” or “Production” shall mean the
formulation, filling, packaging, inspecting, labeling, and testing of Product by
BAXTER.

1.23                           “Product” shall mean placebo or Pramlintide Drug
Substance in finished dosage form filled into a vial container closure system as
specified in Exhibit A and packaged as specified in the applicable Project Plan
and either Produced after the first Regulatory Approval therefore or Produced as
part of the Process Validation Batches, provided regulatory approval is obtained
which allow commercial sale of such

 

3

--------------------------------------------------------------------------------


Process Validation Batches.  In addition, the OMJ Vials shall be deemed Product
for purposes of this Agreement, except Article 4 and Exhibit F.

1.24                           “Process Validation Batches” shall mean vials
produced for the purposes of validating the processing parameters for Production
of Product produced pursuant to the Drug Product Development Agreement dated
November 7, 2003.  The parties agree that the Product Produced in the Process
Validation Batches may be sold commercially provided regulatory approval is
obtained which allows commercial sale of such Process Validation Batches and
that all the terms of this Agreement, except Article 7, shall apply to the
Product Produced in the Process Validation Batches.

1.25                           “Product Specifications” shall mean with respect
to each Product, the analytical specifications and testing to be performed for
the Pramlintide Drug Substance and the Product, in connection with release
and/or stability testing that are set forth in Product-specific standard
operating procedures and the Master Batch Records.  The Product Specifications
include only those tests/assays that BAXTER is required to conduct or cause to
be conducted as specified in Exhibit C.  The Product Specifications may be
modified from time to time only by written agreement of AMYLIN and BAXTER.

1.26                           “Product Requirements” shall mean the Product
Specifications, Master Batch Record, and the Project Plan.

1.27                           “Project Plan” shall mean the manual containing
the parameters for the Production of each Presentation of Product.  The Project
Plan will be prepared by BAXTER and agreed to in writing by AMYLIN.  In no event
shall BAXTER be required to schedule or commence the Production of the
applicable Product unless and until a Project Plan for such Presentation of
Product has been approved in writing by both parties.

1.28                           “Purchase Order” shall mean written orders from
AMYLIN to BAXTER which shall specify (a) the quantity of Product ordered, (b)
shipping instructions, (c) delivery dates, and (d) delivery destinations.

1.29                           “Purchase Price” shall mean the amount to be paid
by AMYLIN for Product as set forth in Exhibit B and as may be amended from time
to time by the parties pursuant to Section 5.3.

1.30                           “Regulatory Approval” shall mean all
authorizations by the appropriate Regulatory Authority necessary for commercial
sale of Product in a jurisdiction, including without limitation, approval of
manufacturing, labeling, price, reimbursement and production.

1.31                           “Regulatory Authority” shall mean the FDA in the
United States, or the applicable regulatory agency or entity having the
responsibility, jurisdiction, and authority to approve the manufacture, use,
importation, packaging, labeling, marketing, and sale

 

4

--------------------------------------------------------------------------------


 

of Product in any jurisdiction other than the United States, as specified in
Exhibit E, as may be amended from time to time by mutual agreement of the
parties.

1.32                           “Regulatory Plan” shall mean the manual
containing the regulatory services and support for the development and
maintenance of regulatory submissions and/or other filings, updates, or
documentation required by a Regulatory Authority to be performed by BAXTER, if
requested by AMYLIN.  The Regulatory Plan will be prepared by BAXTER and agreed
to in writing by AMYLIN.  BAXTER shall have no obligation to conduct regulatory
services for Product until the Regulatory Plan, if requested by AMYLIN, for such
Product has been approved in writing by both parties.

1.33                           “Release” shall mean the delivery of the Released
Executed Batch Record to AMYLIN by BAXTER.

1.34                           “Released Executed Batch Record” shall mean the
completed batch record and associated documentation as described in the Quality
Agreement.

1.35                           “Rolling Forecast” shall be defined in Section
4.1.

1.36                           “Unit” shall mean an individually packaged dose
of Product or placebo, as specified in Exhibit B for vials.

 

Article 2,  Reserved

Article 3, PURCHASE AND SUPPLY OF PRODUCT

3.1                                 Agreement to Purchase and Supply.  Pursuant
to the terms and conditions of this Agreement, AMYLIN shall purchase from BAXTER
the Product, and BAXTER shall Produce and deliver to AMYLIN the Product in
accordance with Article 4 of this Agreement.

3.2                                 Reproduction, Rework or Reprocessing.  If
during the Production of any Batch of Product, any reprocessing, rework, or
reproduction is required in order to meet the Product Specifications, BAXTER
shall conduct such reprocessing, rework, or reproduction in compliance with the
terms of the Quality Agreement, cGMPs, and the NDA.  Any reprocessing, rework or
reproduction, and the related costs and expenses, must be approved in writing by
AMYLIN prior to implementation, such approval not to be unreasonably withheld
and/or delayed.  Re-packaging and re-inspection are not considered reproduction,
rework or reprocessing.  Unless such reprocessing, rework, or reproduction is
required as a result of the negligence or willful misconduct of BAXTER, AMYLIN
shall be responsible for, and promptly reimburse BAXTER for, all costs and
expenses incurred in connection with such reprocessing, rework, or reproduction.

 

5

--------------------------------------------------------------------------------


 

3.3                                 Pramlintide Drug Substance and AMYLIN
Supplied Components.  AMYLIN, at its expense, shall deliver or cause to be
delivered, (a) a reasonably sufficient amount of Pramlintide Drug Substance and
applicable certificate of analysis therefore and (b) all other AMYLIN Supplied
Components, if any, all to be delivered to BAXTER at least four weeks (4) weeks
in advance of the filling date set forth in Section 4.2.  Upon receipt of the
AMYLIN Supplied Components, if any, and Pramlintide Drug Substance as set forth
above, BAXTER’s sole obligation with respect to evaluation of the AMYLIN
Supplied Components and Pramlintide Drug Substance shall be to confirm, in
accordance with the terms of the Quality Agreement, that the Pramlintide Drug
Substance and AMYLIN Supplied Components, if any, conform with the Product
Specifications and Component Specifications, respectively. BAXTER shall have no
responsibility for delays in Release or delivery of Product caused by delays in
receipt of Pramlintide Drug Substance or AMYLIN Supplied Components. AMYLIN
shall maintain at BAXTER the Pramlintide Drug Substance and AMYLIN Supplied
Components in quantities sufficient to meet AMYLIN’s Purchase Orders for Product
and Rolling Forecast submitted by AMYLIN to BAXTER pursuant to Article 4.  When
AMYLIN is aware of an expected delay in delivery of Pramlintide Drug Substance
or AMYLIN Supplied Components, AMYLIN shall promptly notify BAXTER of such
delay.

3.4                               BAXTER Supplied Components and Component
Delivery Delays:  BAXTER will purchase the BAXTER Supplied Components in
quantities sufficient to meet AMYLIN’s Purchase Orders for Product and Rolling
Forecasts submitted by AMYLIN to BAXTER pursuant to Article 4.  BAXTER shall
control such materials and shall assist AMYLIN with evaluation and purchase of
modified materials in the event that AMYLIN requests a change in Presentation. 
BAXTER shall not initiate any changes to materials without written approval from
AMYLIN.  When BAXTER is aware of an expected delay in meeting AMYLIN’s Purchase
Order, BAXTER shall promptly notify AMYLIN of such delay.

3.5                               Material Safety Data Sheet.  AMYLIN shall
provide BAXTER a Material Safety Data Sheet for Pramlintide Drug Substance and
for Product.  BAXTER shall immediately notify AMYLIN of any unusual health or
environmental occurrence relating to the Product, including, but not limited to
any claim or complaint by any employee of BAXTER or any of its Affiliates or
third party that the operations of BAXTER pursuant to this Agreement have
resulted in any adverse health or safety effect on an employee or third party. 
BAXTER agrees to advise AMYLIN immediately of any safety or toxicity problems of
which it becomes aware regarding the Product.

 

3.6                               Importer of Record.  In the event any material
or equipment to be supplied by AMYLIN, including without limitation AMYLIN
Supplied Components and Pramlintide Drug Substance, is imported into the United
States for delivery to BAXTER (“Imported Goods”), such Imported Goods shall be
imported DDP Bloomington, IN (Incoterms 2000).  AMYLIN shall be the “Importer of
Record” of such Imported Goods.  As the Importer of Record, AMYLIN shall be
responsible for all aspects of the Imported Goods

 

6

--------------------------------------------------------------------------------


 

including, without limitation (a) customs and other regulatory clearance of
Imported Goods, (b) payment of all tariffs, duties, customs, fees, expenses and
charges payable in connection with the importation and delivery of the Imported
Goods, and (c) keeping all records, documents, correspondence and tracking
information required by applicable laws, rules and regulations arising out of or
in connection with the importation or delivery of the Imported Goods.

 

3.7          Storage.

3.7.1           Product Storage.  BAXTER shall store Product free of charge for
[***] ([***]) calendar days after AMYLIN’s acceptance of Product pursuant to
Article 7 (the “Storage Period”).  Following the Storage Period, BAXTER may
continue to store Product at BAXTER for an additional period of not more than
[***] ([***]) months (the “Additional Storage Period”) or at a third party
facility in accordance with the terms of Section 3.7.4.  AMYLIN shall reimburse
BAXTER for all costs incurred in connection with such storage beyond the Storage
Period pursuant to Exhibit B.  If AMYLIN fails to provide approval of a third
party storage facility, pursuant to Section 3.7.4, within the Additional Storage
Period, AMYLIN shall take possession of the Product at such time by providing
BAXTER with shipping instructions.

3.7.2           Component Storage.  BAXTER shall be required to store such
supply of Components necessary to fulfill [***] ([***]) months of the Rolling
Forecast.

3.7.3           Pramlintide Drug Substance Storage.  BAXTER shall not be
required to store quantities of Pramlintide Drug Substance in excess of the
capacity of AMYLIN’s freezer(s) located at BAXTER.

3.7.4                                 Third Party Storage.  BAXTER shall be
permitted to store Product and Components in third party storage facilities,
which are subject to audit and prior written approval by AMYLIN pursuant to a
mutually agreed upon Project Plan.  BAXTER shall have no liability for, and
AMYLIN releases all claims against BAXTER arising out of any damage or loss to
Product or Components arising out of, or in connection with, the storage in such
third party facility, unless such claims are a result of the negligence or
willful misconduct of BAXTER.  If AMYLIN does not take possession of Product
prior to the expiration of the Additional Storage Period, BAXTER may store
Product in a third party storage facility.  BAXTER will notify AMYLIN at least
[***] ([***]) calendar days before moving Product to said third party storage
facility and AMYLIN will notify BAXTER within [***] ([***]) calendar days after
receipt of said notice if

* Confidential Treatment Request(ed)

7

--------------------------------------------------------------------------------


AMYLIN does not want Product to be moved to the third party storage facility and
provide BAXTER alternate shipping instructions.  If BAXTER fails to hear from
AMYLIN within the [***] ([***]) day notice period, BAXTER may move Product to a
third party storage facility in accordance with the terms herein.

3.8                                           Purchase of Materials.  BAXTER
shall purchase, at BAXTER’s expense, all packaging materials listed in the
Project Plan, primary container Components and secondary packaging materials
required to Produce the Product; provided, however, AMYLIN shall approve in
writing and in advance all specifications for AMYLIN-specific materials (i.e.
non-stock items).  BAXTER shall control packaging materials listed in the
Project Plan and shall assist AMYLIN with evaluation and purchase of modified
materials in the event that AMYLIN requests a change in Presentation.  BAXTER
shall not initiate any changes to materials without written approval from
AMYLIN.

Article 4,  FORECASTS, ORDERS, and CAPACITY

4.1                                 Forecasts and Order Limits.

4.1.1                         Commencing on the date of this Agreement, and
prior to October 1 of each year thereafter, AMYLIN will provide to BAXTER in
writing an annual forecast, for each calendar year during the remainder of the
Term, of AMYLIN’s estimated contract requirements for Product (the “Long Range
Forecast”).  The annual forecast for the first full year of the Long Range
Forecast shall be the “Annual Forecast”.  Commencing on the date of this
Agreement and prior to each January 1, April 1, July 1 and October 1, of each
year thereafter, AMYLIN will provide BAXTER in writing an [***] rolling forecast
of AMYLIN’s estimated contract requirements for Product by Presentation (the
“Rolling Forecast”).  BAXTER specifically agrees that such Long Range Forecasts
and Rolling Forecasts submitted by AMYLIN will be for general planning purposes
only, and shall not be binding on AMYLIN or BAXTER, except as specified in
Section 4.1.2.

4.1.2                         Except as set forth in Section 4.1.3, during each
calendar quarter, BAXTER shall supply AMYLIN with the quantity of Product
ordered by AMYLIN, unless the quantity ordered in any calendar [***] exceeds
[***] percent ([***]%) of the quantity purchased in the previous calendar [***],
in which event BAXTER shall use good faith efforts to supply quantities in
excess of such amount.  Notwithstanding the foregoing, in any given calendar
quarter in no event will BAXTER be obligated to Produce, more than [***] ([***])
units more than it Produced in the previous calendar quarter.  For each Rolling
Forecast submitted by AMYLIN, in no event shall AMYLIN purchase less than (a)
[***] percent ([***]%) of the quantity forecasted for the [***] of such Rolling
Forecast, (b) [***] percent ([***]%) of the quantity of Product forecasted by
Presentation for the [***] of such Rolling Forecast, and (c) [***] percent
([***]%) of the quantity of Product forecasted by

* Confidential Treatment Request(ed)

8

--------------------------------------------------------------------------------


 

Presentation for the [***] quarter of such Rolling Forecast (collectively, the
“Minimum Quantity”).  In each succeeding calendar [***], in the event AMYLIN
purchases in any given [***] less than the corresponding portion of the Minimum
Quantity for said [***] within [***] ([***]) days after the end of such [***]
AMYLIN shall pay to BAXTER the difference between the Purchase Price of Product
actually purchased and the Purchase Price of the corresponding portion of the
Minimum Quantity in said quarter, provided, however, AMYLIN shall not be
required to make any such payments to the extent AMYLIN has submitted Purchase
Orders for the  Minimum Quantity and BAXTER confirmed such Purchase Orders to be
Firm Purchase Orders, but BAXTER was unable to deliver such quantities of
Product due to the negligence of BAXTER.  In any given Rolling Forecast, (a) the
quantity forecasted for the [***] of such Rolling Forecast shall not be less
than (a) [***] percent ([***]%) of the [***] forecast in the immediately
preceding Rolling Forecast and (b) [***] percent ([***]%) of the [***] forecast
in the immediately preceding Rolling Forecast.

4.1.3                         Pursuant to Section 4.2, beginning on the
Effective Date of this Agreement and continuing through the end of the first
calendar year (the year of the Effective Date of this Agreement) BAXTER shall
only be obligated to supply that quantity of Product ordered by AMYLIN, which is
submitted to BAXTER via a Firm Purchase Order and BAXTER accepts via a
confirmation.   For the avoidance of doubt, BAXTER’s obligations under Section
4.1.2 shall not apply during 2005.

4.2                             Purchase Orders.  AMYLIN shall submit Purchase
Orders to BAXTER covering AMYLIN’s purchases of Product pursuant to this
Agreement.  AMYLIN shall not, without the written consent of BAXTER, designate a
delivery date in a Purchase Order earlier than [***] ([***]) calendar days from
the date AMYLIN submits the Purchase Order.  Within ten (10) calendar days of
BAXTER’s receipt of the Purchase Order, BAXTER shall provide a confirmation of
receipt of each Purchase Order setting forth a Batch (or lot) number (if
available), the delivery date that BAXTER will meet and setting forth BAXTER’s
filling date for such order.  Upon AMYLIN’s receipt of such confirmation, such
Purchase Order shall become a non-cancelable “Firm Purchase Order”, and AMYLIN
shall be obligated to purchase from BAXTER all Product ordered in a Firm
Purchase Order.  If BAXTER is unable to meet the specified delivery date BAXTER
shall so notify AMYLIN and provide to AMYLIN an alternative delivery date which
shall not be more than [***] ([***]) calendar days later than the initial
delivery date designated by AMYLIN in its Purchase Order; provided that the
alternative delivery date is no longer than [***] and [***] ([***]) calendar
days from the issue of the AMYLIN Purchase Order.  To the extent of any conflict
between Purchase Orders submitted by AMYLIN and this Agreement, this Agreement
shall control.

4.3                               Annual Obligation.  AMYLIN shall be obligated
to purchase from BAXTER a minimum number of Units of such Product in each
calendar year following BAXTER

* Confidential Treatment Request(ed)

9

--------------------------------------------------------------------------------


Approval during the Term of this Agreement as specified in Exhibit F (the
“Annual Obligation”), which Annual Obligation shall be pro rated for any partial
calendar year.  Within [***] ([***]) days after the end of each calendar year,
AMLYIN shall pay to BAXTER the difference between the Purchase Price of the
Product actually purchased pursuant to Sections 4.1 and 4.2 by AMYLIN and the
Purchase Price of the Annual Obligation of the Product.  AMYLIN and BAXTER agree
that if AMYLIN determines to market Product in a cartridge and disposable pen
system in addition to a vial container closure system, then AMYLIN and BAXTER
shall negotiate in good faith to modify this Agreement to include the Production
of SYMLIN in the cartridge/pen system and to amend the Annual Obligations set
forth on Exhibit F and include pricing for such cartridges/pens.  These good
faith negotiations shall include as their objective the reduction of the number
of vial Units and the addition of a number of cartridge Units in the Annual
Obligations specified on Exhibit F with no overall reduction in the collective
number of Units.

4.4                               Order Increases.  In any two (2) consecutive
calendar quarters after the first calendar year and during the Term of this
Agreement, in no event shall BAXTER be obligated to Produce more than the lesser
of (a) [***] ([***]) Units more than it Produced in the preceding two (2)
consecutive calendar quarters and (b) one [***] ([***]) Units of Product;
provided, however, BAXTER will use good faith efforts to meet such increased
demand.

Article 5,  PRICE

5.1                                Regulatory Services Price.  The price to be
paid by AMYLIN for regulatory services shall be set forth in Exhibit C.

 

5.2                                Product Purchase Price.  The Purchase Price
will be fixed for the Initial Term (as hereinafter defined) of this Agreement as
specified in Exhibit B.  The Purchase Price for Product for each calendar year
will be the price specified in Exhibit B corresponding to the annual volume
which is the greater of (a) [***] percent ([***]%) of the Annual Forecast or (b)
the Annual Obligation for such calendar year. AMYLIN shall pay the Purchase
Price as determined above for all Product, including Units accepted by AMYLIN
pursuant to Article 7, samples consumed by BAXTER for release testing, samples
shipped for AMYLIN release and stability testing, and any retention samples;
except as provided for in Article 7.  In the event AMYLIN requests a change in
scope for Production of Product or Regulatory Authority associated with the
Production, BAXTER may adjust the Purchase Price for Product or for a particular
Presentation of Product as set forth in a revision to Exhibit B as mutually
agreed to by the parties.

 

5.3                                 Purchase Price Adjustment.  Upon expiration
of the Initial Term or any extension thereof, BAXTER may adjust the Purchase
Price of Product to reflect changes in the cost of materials provided by BAXTER,
labor costs paid by BAXTER in connection with the Production of such Product,
improvements in the manufacturing process, and any other improvements. 
Following the first year of Regulatory Approval,

* Confidential Treatment Request(ed)

 

10

--------------------------------------------------------------------------------


 

AMYLIN and BAXTER agree to meet no less than [***] per calendar year to formally
review continuous improvement activities and other improvements resulting from
experience in operating the new process including potential adjustments in
Component or packaging material pricing. AMYLIN and BAXTER shall work together
to obtain process improvements and any net cost savings or increases achieved by
the parties shall be [***], after taking into account any necessary [***] or
[***] costs related to the process improvements and any current Component,
packaging [***] and [***] cost adjustments.  [***] calendar quarters prior to
expiration of the Initial Term or any extension thereof, BAXTER shall provide to
AMYLIN notification of such Purchase Price adjustment.  If the parties cannot in
good faith agree on the proposed Purchase Price adjustment, the dispute will be
discussed between the senior management of both AMYLIN and BAXTER.  In no event
may BAXTER increase the Purchase Price following the Initial Term by a percent
which exceeds the lesser of (i) the percentage change in the [***] ([***]) for
the previous [***] ([***]) months or (ii) [***] percent ([***]%) of the original
Purchase Price.

 

5.4                                 Inventory Levels.  At the end of each
calendar year, the parties will review the inventory levels of Components
purchased by BAXTER pursuant to AMYLIN’s Rolling Forecast.  In the event AMYLIN
fails to consume pursuant to AMYLIN’s Firm Purchase Orders [***] percent
([***]%) of the Components purchased by BAXTER, AMYLIN shall pay to BAXTER the
costs of such Components purchased by BAXTER and not consumed by AMYLIN.  The
amount of such payments will be deducted from the Purchase Price of Product
purchased by AMYLIN after BAXTER’s receipt of such payments until such time as
all such paid-up Components have been consumed.

 

5.5                               Yield Requirement.  Following the Production
of (a) the [***] ([***]) process validation Batches of Product and (b) the
initial [***] ([***]) post-process validation Batches of Product (the “Yield
Batches”) the parties will determine the expected yield (“EY”) for Product,
which  EY shall be equal to the [***] by Presentation resulting from the Yield
Batches less[***].  If there is a manufacturing anomaly in one or more of the
Yield Batches, the parties may agree to eliminate such Batch from the EY
calculation or may require an additional Batch be included.  In the event Baxter
fails to meet such EY on averagefor Batches Produced in the first quarter after
which EY was determined, provided such Product was Produced in such quarter,
BAXTER will deliver on average during any calendar quarter thereafter not less
than such mutually agreed upon EY for Product for all Batches Released during
such quarter, provided a minimum of [***] ([***]) such Batches have been
Released including all Units Released by BAXTER, samples consumed by BAXTER for
release testing, samples shipped for AMYLIN release and stability testing, and
any retention samples.  If [***] ([***]) Batches of Product were not Released in
such calendar quarter, the reconciliation process described herein will be
performed when the [***] ([***]) such Batch, following the most recent
reconciliation, is Released and invoiced by BAXTER.  In the event that BAXTER
delivers, on average, an

 

* Confidential Treatment Request(ed)

 

11

--------------------------------------------------------------------------------


 

                                                actual yield (“AY”) for Batches
Released in any calendar quarter which is lower than EY set out above, at the
end of such calendar quarter, Baxter will reimburse AMYLIN according to the
following formula:

[***];

                                                provided, however, such amount
shall not exceed [***] percent ([***]%) of the Purchase Price of Product
purchased by AMYLIN in such calendar quarter, or applicable time period.  If the
actual yield is low due to additional sampling, testing, technical transfer,
stability, or AMYLIN requested samples for a given Batch, such Batch will not be
included in the quarterly calculation and BAXTER will not reimburse AMYLIN for
such deficit.  The foregoing represents the sole liability of BAXTER and the
sole and exclusive remedy of AMYLIN for yield shortfall.

 

5.6                                 Loss of Pramlintide Drug Substance.  If any
lot of Pramlintide Drug Substance is destroyed, damaged or lost while in
BAXTER’s custody, control or storage unless such destruction, damage or loss was
outside of the reasonable control of BAXTER, BAXTER shall reimburse AMYLIN for
its actual out-of-pocket costs for the Pramlintide Drug Substance, provided such
reimbursement shall not exceed [***] percent ([***]%) of the Purchase Price of a
Batch of Product that would have been Produced from such Batch or lot of
Pramlintide Drug Substance, and AMYLIN shall not be responsible for payment of
the Purchase Price to BAXTER for any Batch that would have been produced for
such Pramlintide Drug Substance.  The foregoing represents the sole liability of
BAXTER and the sole and exclusive remedy of AMYLIN for the loss of a Batch or
Pramlintide Drug Substance except as set forth in Article 7.

 

5.7                                 Effects of Certain Events.  In addition to
the costs and expenses payable in Section 8.7, in the event of termination of
this Agreement, except by AMYLIN as a result of a breach by BAXTER under Section
8.2 or by AMYLIN pursuant to Sections 8.3 or 8.5, AMYLIN shall pay BAXTER as
liquidated damages and not as a penalty an amount equal to [***] percent
([***]%) of the greater of the Annual Obligation or the Rolling Forecast
prorated for the next [***] ([***]) months.

 

Article 6,  SHIPMENT AND INVOICING

 

6.1                                 Delivery Terms.  Product shall be delivered
to AMYLIN, or to a location designated by AMYLIN in the Purchase Order, EXW
(Incoterms, 2000) BAXTER’s facility in Bloomington, Indiana freight collect, by
a common carrier designated by AMYLIN in the Purchase Order, at AMYLIN’s
expense; provided, however, BAXTER shall be responsible for the loading of the
Product on departure and shall bear all costs of such loading. AMYLIN shall
procure, at its cost, insurance covering damage or loss to the Product during
shipping.

 

6.2                                 Exporter of Record.  AMYLIN shall be the
exporter of record for any Product shipped out of the United States, as AMYLIN
remains the owner of the Product.  AMYLIN warrants that all shipments of Product
exported from the United States will

 

* Confidential Treatment Request(ed)

 

12

--------------------------------------------------------------------------------


 

                                                be made in compliance with all
applicable United States export laws and regulations and all applicable import
laws and regulations into the country of importation.

 

                                          AMYLIN shall be responsible for
obtaining and paying for any licenses or other governmental authorization(s)
necessary for the exportation from the United States.  AMYLIN shall select and
pay the freight forwarder who shall solely be AMYLIN’s or its agent.  AMYLIN and
its freight forwarder shall be solely responsible for preparing and filing the
Shipper’s Export Declaration and any other documentation required for the
export.

 

6.3                                 Foreign Corrupt Practices Act.  AMYLIN
acknowledges it is not the agent of BAXTER and represents and warrants that it
has not, and covenants that it will not, pay anything of value to any government
employee in connection with the resale of the Product.

 

6.4           Payment Terms.  The following invoicing and payment terms apply:

 

Status

 

Invoice Date

 

Payment Due

 

 

 

 

 

Commercial Production

 

BAXTER’s Release

 

Invoice Date + [***] days

 

 

of Batch Record

 

 

 

 

 

 

 

Regulatory Services

 

Monthly

 

Invoice Date + [***] days

 

 

 

 

 

Article 8

 

Upon notice

 

Invoice Date + [***] days

and Section 5.7 Payments

 

 

 

 

 

For the avoidance of doubt, the process validation Batches will be manufactured
under the Drug Product Development Agreement dated November 7, 2003 and will be
billed according to the terms contained therein.

 

Payments shall be made in U.S. dollars by check delivered to BAXTER by overnight
delivery with a reputable overnight delivery service.  Each invoice shall be
payable by AMYLIN in accordance with the terms noted above.  Any payment due
under this Agreement not received within the times noted above shall bear
interest at the lesser of (a) the maximum rate permitted by law, or (b) [***]%
per month on the outstanding balance compounded [***].

 

6.5                                 Default in Payment Obligations.  In addition
to all other remedies available to BAXTER in the event of a AMYLIN default, if
AMYLIN fails to make payments as required hereunder within thirty calendar days
of notice of such failure to make payments, BAXTER may refuse all further
Purchase Orders or refuse to Produce any Product until AMYLIN’s account is paid
in full, place the account on a letter of credit basis, require full or partial
payment in advance and/or suspend deliveries of Product

 

* Confidential Treatment Request(ed)

 

13

--------------------------------------------------------------------------------


 

                                                until AMYLIN provides assurance
of performance reasonably satisfactory to BAXTER.

 

Article 7,  ACCEPTANCE OF PRODUCT

7.1                                 Product Conformity.  Within [***] ([***])
days from the date of receipt by AMYLIN of samples of Product or [***] ([***])
calendar days from the date of receipt by AMYLIN of the Released Executed Batch
Record to AMYLIN, whichever is later, AMYLIN shall determine whether such Batch
conforms to the Product Requirements.

7.1.1                        If AMYLIN fails to notify BAXTER within the
applicable time period as specified in Section 7.1, that any Batch does not
conform to the Product Requirements, then AMYLIN shall be deemed to have
accepted the Batch and waived its right to revoke acceptance.

7.1.2                        If AMYLIN believes any Batch does not conform to
the Product Requirements, it shall notify BAXTER by telephone including a
detailed explanation of the non-conformity and shall confirm such notice in
writing via overnight delivery to BAXTER.  Upon receipt of such notice, BAXTER,
in accordance with the terms of the Quality Agreement, will investigate such
alleged non-conformity, and (i) if BAXTER agrees such Batch is non-conforming,
deliver to AMYLIN a corrective action plan within [***] ([***]) calendar days
after receipt of AMYLIN’s written notice of non-conformity, or such additional
time as is reasonably required if such investigation or plan requires data from
sources other than AMYLIN or BAXTER, or (ii) if BAXTER disagrees with AMYLIN’s
determination that the Batch is non-conforming,  BAXTER shall so notify AMYLIN
by telephone within the [***] ([***]) calendar day period and confirm such
notice in writing by overnight delivery.

7.1.3                        If the parties dispute whether a Batch is
conforming or non-conforming, the shipment of Product will be submitted to a
mutually acceptable laboratory or consultant for resolution, whose determination
of conformity or non-conformity, and the cause thereof if non-conforming, shall
be binding upon the parties.

                                                7.2           Remedies for Non
Conforming Product.

7.2.1                        In the event BAXTER agrees that a Batch is
non-conforming or the laboratory determines that a Batch is non-conforming,
BAXTER shall provide replacement Product for such non-conforming Batch which
shall be Released by BAXTER within the latter of (a) [***] ([***]) calendar days
from receipt of replacement Pramlintide Drug Substance from AMYLIN or (b) [***]
([***]) calendar days from the date of determination by the third party of
non-conformity or agreement by BAXTER of such non-conformity.

* Confidential Treatment Request(ed)

14

--------------------------------------------------------------------------------


7.2.2                        AMYLIN shall pay for all Product, including
replacement Product and the cost of  Pramlintide Drug Substance therefore,
except as specifically set forth in Section 7.2.3.

7.2.3                        In the event BAXTER agrees, or the laboratory or
consultant determines, that a Batch is non-conforming, solely as a result of the
negligence or willful misconduct of BAXTER, AMYLIN shall not be required to pay
for such Batch, BAXTER shall provide replacement Product as specified in Section
7.2.1., shall reimburse AMYLIN for its actual cost of the Pramlintide Drug
Substance for the non-conforming Batch, which cost shall not exceed [***]
percent ([***]%) of the Purchase Price for Units comprising the non-conforming
Batch of Product, and shall bear the costs of such laboratory or consultant and
any storage fees incurred by AMYLIN for the non-conforming Batch.  The foregoing
shall be AMYLIN’s sole and exclusive remedy and BAXTER’s sole liability for
replacement of conforming Product.

7.3                                 Latent Defect:  If, within [***] ([***])
days after AMYLIN’s acceptance of a Batch, AMYLIN discovers a latent defect such
as a Contaminant in such Batch that existed in the Batch on or before AMYLIN’s
acceptance of the Batch, AMYLIN shall notify BAXTER immediately of such
discovery, and AMYLIN shall have the right to reject such Batch under the
procedures regarding rejection set forth in Section 7.1 and 7.2 above, provided
however, if BAXTER disagrees with AMYLIN’s determination that a latent defect
exists or that the latent defect existed in the Batch on or before AMYLIN’s
acceptance of the Batch, then BAXTER shall so notify AMYLIN within [***] ([***])
days after receiving AMYLIN’s notification about the latent defect, and in such
cases, samples of the Batch of Product will be submitted to a mutually
acceptable laboratory or consultant for resolution, whose determination of
conformity or non-conformity, and the cause thereof if non-conforming, shall be
binding upon the parties.  AMYLIN shall bear the costs of such laboratory or
consultant, unless the laboratory or consultant determines that the
non-conformance is due to the negligence or willful misconduct of BAXTER in
which event BAXTER shall bear the costs of such laboratory or consultant.

7.4                                 Non-conforming Pramlintide Drug Substance. 
If Product is rejected by AMYLIN, and such Product’s failure to meet the Product
Requirements is the result of non-conforming Pramlintide Drug Substance, then
BAXTER shall not bear any liability under this Article 7.

 

Article 8,  TERM AND TERMINATION

8.1                                 Initial Term.  This Agreement shall be
effective on the Effective Date and shall continue for sixty (60) months
thereafter (the “Initial Term”), unless earlier terminated in accordance with
the terms of this Agreement.  This Agreement will be renewed automatically for
one (1) additional twenty-four (24) month period commencing at the expiration of
the Initial Term and any extensions thereof unless

* Confidential Treatment Request(ed)

15

--------------------------------------------------------------------------------


                                                either AMYLIN or BAXTER
terminates the Agreement by giving the other party written notice of intent to
terminate at least twenty-four (24) months prior to the expiration of the
Initial Term or any extension thereof.  The Initial Term as may be extended is
referred to herein as the “Term.”  Except as specifically set forth in this
Article 8, neither party shall have a right to terminate this Agreement.

8.2                                 Termination for Breach.  Either party may
terminate this Agreement upon the breach of any provision of this Agreement by
the other party if such breach is not cured by the breaching party within
fifteen (15) calendar days for monetary defaults, and thirty (30) calendar days
for non-monetary defaults (or such additional time reasonably necessary to cure
such non-monetary default provided the breaching party has commenced a cure
within the thirty (30) day period and is diligently pursuing completion of such
cure) after receipt by the breaching party of written notice of such default. 
At the option of the non-breaching party, such termination may be with respect
to the entire Agreement, or only with respect to the Product which is the
subject of the breach.

8.3                                 Termination for Financial Matters.  This
Agreement may be terminated immediately by either party by giving the other
party written notice thereof in the event such other party makes a general
assignment for the benefit of its creditors, or proceedings of a case are
commenced in any court of competent jurisdiction by or against such party
seeking (a) such party’s reorganization, liquidation, dissolution, arrangement
or winding up, or the composition or readjustment of its debts, (b) the
appointment of a receiver or trustee for or over such party’s property, or (c)
similar relief in respect of such party under any law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debt, and
such proceedings shall continue undismissed, or an order with respect to the
foregoing shall be entered and continue unstated, for a period of more than
sixty (60) days.

8.4                                 Termination Related to AMYLIN Regulatory
Status.  AMYLIN may immediately terminate this Agreement by giving written
notice to BAXTER, including a certification as to the grounds for termination
signed by the chief regulatory officer of AMYLIN and/or a copy of the relevant
Regulatory Authority notice(s), if any Regulatory Authority (a) denies approval
of Product, (b) withdraws approval of Product, or (c) does not approve BAXTER as
a manufacturer of Product within eighteen (18) months after Regulatory Approval.

8.5                                 Termination Related to Regulatory
Compliance.  AMYLIN may terminate this Agreement by giving ninety (90) days
written notice to BAXTER if BAXTER (i) has its manufacturing authorizations for
Product suspended or withheld; (ii) in the case of a PAI for Product, fails to
pass an inspection by a Regulatory Authority due to an act or omission of
BAXTER; or (iii) in the case of a regulatory inspection (which directly relates
to or directly impacts Product) by a Regulatory Authority fails to pass an
inspection and has not completed the corrective action(s) agreed upon with the
Regulatory Authority within the time period agreed upon with such Regulatory
Authority, unless otherwise agreed by BAXTER and AMYLIN.  BAXTER may

 

16

--------------------------------------------------------------------------------


                                                terminate this Agreement by
giving ninety (90) days written notice to AMYLIN if AMYLIN, with respect to
Pramlintide Drug Substance (a) has its manufacturing authorizations suspended or
withheld; (b) in the case of a PAI , fails to pass an inspection by a Regulatory
Authority due to an act or omission of Amylin; or (c) in the case of a
regulatory inspection (which directly relates to or directly impacts Pramlintide
Drug Substance) by a Regulatory Authority fails to pass an inspection and has
not completed the corrective action(s) agreed upon with the Regulatory Authority
within the time period agreed upon with such Regulatory Authority, unless
otherwise agreed by BAXTER and AMYLIN.

8.6                                 Additional Rights and Remedies.  Subject to
Section 13.1, termination under this Article 8 shall be in addition to the other
rights and remedies of the terminating party.  Unless otherwise provided herein,
termination of this Agreement for any reason shall not relieve any party of any
obligations accruing prior to such termination.

8.7                                 Non-cancelable Costs and Expenses.  In the
event of the termination or cancellation of this Agreement, except by AMYLIN as
a result of a breach by BAXTER under Section 8.2 or by AMLYIN pursuant to
Section 8.3 or 8.5, AMYLIN shall (a) reimburse BAXTER for all actual
out-of-pocket expenses incurred or accrued for all Components ordered prior to
termination and not reasonably usable by BAXTER within six (6) months of
termination not cancelable at no or reduced costs to BAXTER and (b) pay BAXTER
for any work in process or finished goods pursuant to any outstanding Firm
Purchase Orders.  In addition, in the event of termination or cancellation for
any reason other than termination by AMYLIN pursuant to Sections 8.3 or 8.5,
AMYLIN shall pay prices described in Article 5 for (i) all work-in-process
commenced by BAXTER and (ii) all finished goods of BAXTER.  BAXTER shall ship
such materials to AMYLIN pursuant to Section 6.1.  AMYLIN shall make payment for
all expenses described in this Section 8.6 thirty (30) calendar days from the
invoice date.

8.8                                 Survival.  Termination, expiration,
cancellation or abandonment of this Agreement through any means or for any
reason, except as set forth in Section 13.1, shall be without prejudice to the
rights and remedies of either party with respect to any of the provisions of
this Agreement.  The provisions of Sections 12, 13, 14, 15, 16, 17 and 18 hereof
shall survive expiration or termination of this Agreement.

 

Article 9,  PRODUCTION OF PRODUCT

9.1                                 Production.  BAXTER shall Produce Product in
accordance with cGMP and Product Specifications. Subject to compliance with
reasonable rules and regulations of BAXTER, AMYLIN shall have the right to be
present during Production for observational purposes only and according to
BAXTER’s policies.  Production deviations and investigations which occur during
Production of Product and which do not cause the Production to be non-compliant
with either cGMP or Product Specifications shall not be deemed to cause such
Product to be non-conforming. 

 

17

--------------------------------------------------------------------------------


                                                BAXTER will provide AMYLIN
notice, in the event BAXTER is unable to supply Product.

9.2                                 Audits.  AMYLIN shall have the right to
audit BAXTER’s facilities to determine compliance with (a) cGMP and (b)
applicable federal, state, and local laws, regulations and rules.  Such audits
shall be scheduled at mutually agreeable times upon reasonable advance written
notice to BAXTER, and (a) shall be at AMYLIN’s expense, and (b) shall not occur
more than one (1) time per calendar year, in either case unless related to
BAXTER’s compliance status or AMYLIN’s  obligations as a license holder.  If
AMYLIN requests additional audits which are not due the reasons stated above and
BAXTER agrees to such audits, AMYLIN will incur fees as set forth on Exhibit B. 
Such fees shall be paid promptly upon completion of such audits. AMYLIN may
request an additional follow-up audit, at no charge to AMYLIN, if any audit
determines that BAXTER is not in compliance with the above requirements for the
primary purpose of confirming that appropriate corrective actions have been
implemented. In connection with performing such audits, AMYLIN shall comply with
all reasonable rules and regulations promulgated by BAXTER.  All information
disclosed or reviewed in such inspections shall be deemed to be the property of
BAXTER and BAXTER Confidential Information.  For purposes of clarity, a site
visit, the primary purpose of which is for business or technical discussions,
shall not be considered an audit under this Section 9.2.  AMYLIN shall have the
right to conduct a physical inventory audit of its inventory at BAXTER’s
facilities, at AMYLIN’s expense, once per year.  Such physical inventory audit
does not count as AMYLIN’s annual audit as described in this Section.

9.3                                 Testing.  BAXTER shall test, or cause to be
tested by third party testing facilities as directed by AMYLIN, in accordance
with the Product Specifications, samples of each Batch of Product Produced
pursuant to this Agreement before delivery to AMYLIN.  A certificate of analysis
for each Batch of Product delivered to AMYLIN shall set forth the items tested
by BAXTER, specifications, and test results.  BAXTER shall send, or cause to be
sent, such certificates along with one (1) copy of the Released Executed Batch
Record and associated documentation described in the Quality Agreement to AMYLIN
prior to or at the same time of shipment of Product to AMYLIN and within thirty
days from the completion date of capping if such Batch requires no
investigations and/or additional testing.  As required by the FDA and Regulatory
Authorities, AMYLIN shall assume full responsibility for final release of each
lot of the Product.

9.4                                 Stability Testing.  At AMYLIN’s cost and
expense, AMYLIN or a party selected by AMYLIN shall perform all stability
testing required to be performed on Batches of Product.  If stability testing is
performed by BAXTER, such testing shall be performed in accordance with the
procedures set out in the Product-specific protocols agreed to between AMYLIN
and BAXTER.

 

9.5                                 Permits and Licenses.  AMYLIN shall have
sole responsibility, at its expense, for obtaining all permits and licenses
necessary or required for the sale, marketing and

 

18

--------------------------------------------------------------------------------


 

                                                commercialization of each
Product Produced by BAXTER hereunder.  BAXTER shall be responsible, at its
expense, to obtain and maintain all permits and licenses required for it to
carry out its development, regulatory and Production obligations hereunder.

 

9.6                                 Regulatory Requirements.  Each party shall
promptly notify the other of new regulatory requirements of which it becomes
aware which are relevant to the Production of a Product under this Agreement and
which are required by the FDA, any other applicable Regulatory Authority or
other applicable laws or governmental regulations, and shall confer with each
other with respect to the best means to comply with such requirements.

 

9.7                                 Drug Master File.  BAXTER shall file and
maintain the appropriate Drug Master File (“DMF”) and related reference
applications (e.g. Site Master File) for its Production of each Product
hereunder in accordance with 21 CFR 314.420, as may be amended from time to
time, and other regulatory requirements or required by Regulatory Authorities at
BAXTER’s expense.

 

9.8                                 Customer Complaints and Adverse Events:
AMYLIN shall maintain all customer complaint and adverse event files.  Any such
complaints received by BAXTER shall be forwarded to AMYLIN.  AMYLIN shall be
responsible for the review of the complaint or adverse event to determine the
need for an investigation or the need to report to the applicable Regulatory
Authority as required.  AMYLIN shall send to BAXTER all Product performance or
manufacturing-related complaints which require investigation and shall provide
to BAXTER Product which is the subject of such complaints in accordance with the
Quality Agreement.  If BAXTER receives such returned samples, BAXTER shall
conduct an investigation for each Product performance or manufacturing-related
complaint and shall report findings and follow-up of each investigation to
AMYLIN at no cost to AMYLIN.  AMYLIN shall make these complaint files available
to BAXTER in the event they are required during an inspection by a Regulatory
Authority.  Typical timelines are five (5) calendar days for notification and
twenty-eight (28) calendar days for completion of investigations.

 

9.9           Changes in Manufacturing:

 

9.9.1                        Changes to Master Batch Records and Product
Specifications.  BAXTER shall notify AMYLIN of and require written approval from
AMYLIN for changes to Master Batch Records and Product Specifications prior to
the Production of subsequent Batches of Product.

9.9.2                        Product-Specific Changes.  If facility, equipment,
process or system changes are required of BAXTER as a result of requirements set
forth by the FDA or any other Regulatory Authority, and such regulatory changes
apply solely to the Production and supply of Product, then AMYLIN and BAXTER

 

19

--------------------------------------------------------------------------------


 

                                                will review such requirements
and agree in writing to such regulatory changes, and AMYLIN shall bear [***]% of
the reasonable costs thereof.

 

9.9.3                        General Changes.  If such regulatory changes apply
generally to Product as well as to other products produced by BAXTER for itself
or for third parties, then BAXTER shall pay [***] percent ([***]%) of the
reasonable cost of such regulatory changes.

 

9.10                           Equipment Expenses.  If BAXTER is required to
obtain specialized equipment in response to a request by AMYLIN in order to
Produce Product for AMYLIN, the costs of such equipment shall be paid by AMYLIN
provided however, BAXTER must obtain prior written approval from AMYLIN before
making such purchases.  BAXTER shall advise AMYLIN of the specialized equipment
required and the estimated costs associated with the purchase and installation
of such equipment.  If AMYLIN, in its sole discretion, determines that it does
not desire to pay the costs for such equipment, then AMYLIN shall have the right
to terminate this Agreement with respect to such Product for which such
equipment is required only, on ninety (90) days prior written notice to BAXTER. 
AMYLIN shall be invoiced for all approved costs after installation and
acceptance of such equipment by BAXTER, and AMYLIN shall make payments within
thirty (30) days of the date of invoice from BAXTER.

 

9.11                           Ownership of Equipment.  Upon termination or
expiration of this Agreement, BAXTER, at AMYLIN’s option shall either (i)
transfer possession of the specialized equipment paid for by AMYLIN to AMYLIN,
or (ii) with the consent of BAXTER, which such consent shall not be unreasonably
withheld or delayed, purchase such equipment by paying AMYLIN the then current
book value of such equipment.  Depreciation of such equipment shall be
calculated in accordance with general accepted accounting principals.

 

Article 10,  REGULATORY

10.1                           Regulatory Approvals.  AMYLIN will use
commercially reasonable efforts to obtain Regulatory Approval of marketing
licenses for Product Produced by BAXTER hereunder.  AMYLIN will advise BAXTER of
document requirements in support of NDA and similar applications required of
foreign governments and agencies including amendments, license applications,
supplements and maintenance of such.  BAXTER will provide documents and assist
AMYLIN  in preparation of submissions to Regulatory Authorities (both U.S and
foreign) designated by AMYLIN in support of AMYLIN’s NDAs and similar
applications required of foreign governments and licenses.  All regulatory
submission preparation and maintenance performed by BAXTER for AMYLIN shall be
specified in the Regulatory Plan.  Prior to submission to a Regulatory Authority
mutually agreed to, AMYLIN will provide BAXTER with a copy of the appropriate
parts of the CMC section for review and comment as mutually agreed between the
parties.  A final copy of the appropriate

* Confidential Treatment Request(ed)

20

--------------------------------------------------------------------------------


                                                parts of the CMC section will be
provided by AMYLIN to BAXTER upon submission to the Regulatory Authority. 
AMYLIN shall notify BPS within three (3)  business days of receipt of an
approvable letter.  Upon Regulatory Approval, AMYLIN will notify BAXTER within
three (3) business days of such approval.

10.2                           Regulatory Authority Inspections.  At AMYLIN’s
request, BAXTER will authorize Regulatory Authorities to review related
applications on AMYLIN’s behalf.  BAXTER will notify AMYLIN within two (2)
business days of all contacts with Regulatory Authorities (both written and
verbal) related to Product.  BAXTER shall inform AMYLIN of the result of any
regulatory inspection which affects the Production of Product, including any
notice of inspection, notice of violation or other similar notice received by
BAXTER affecting Production, testing, storage or handling of Product.  In the
event of an FDA or other Regulatory Authority inspection which directly involves
a Product, AMYLIN shall be immediately informed of the issuance of the notice of
inspection within (1) business day by telephone and within two (2) business days
in writing or electronically.  In the event that there are inspectional
observations, AMYLIN shall be informed immediately, within (1) calendar day by
telephone and within two (2) calendar days in writing or electronically and
shall have the opportunity to review and provide BAXTER with comments to
BAXTER’s response.  AMYLIN shall provide its comments to the response of these
observations within five (5) calendar days.  The contents of BAXTER’s response
shall be determined by BAXTER in its sole discretion.

 

 

Article 11,  TRADEMARKS

11.1                           AMYLIN grants to BAXTER a non-exclusive, royalty
free license to use the AMYLIN Trademarks for the sole purpose of allowing
BAXTER to fulfill its responsibilities under this Agreement.  Such license shall
not be transferable in whole or in part.

11.2                           AMYLIN shall be solely responsible for selecting,
registering and enforcing the AMYLIN Trademarks used to identify the Product and
except as set forth in Section 11.1 and shall have sole and exclusive rights in
such AMYLIN Trademarks.

 

 

Article 12,  REPRESENTATIONS AND WARRANTIES

12.1                           Mutual Representations.  Each party hereby
represents and warrants to the other party that (a) the person executing this
Agreement is authorized to execute this Agreement; (b) this Agreement is legal
and valid and the obligations binding upon such party are enforceable by their
terms; and (c) the execution, delivery and performance of this Agreement does
not conflict with any agreement, instrument or understanding, oral or written,
to which such party may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

 

21

--------------------------------------------------------------------------------


12.2                           BAXTER Warranty.  BAXTER represents and warrants
that Product, other than the OMJ Vials, shall be Produced in accordance with
Product Requirements.  BAXTER represents and warrants only that the OMJ Vials
will be packaged in accordance with the Project Plan.  BAXTER warrants that at
the time of Release the Product, other than the OMJ Vials, shall not be
adulterated within the meaning of the FD&C Act.  BAXTER represents and warrants
that it has obtained (or will obtain prior to Producing Product), and will
remain in compliance with during the term of this Agreement, (i) all permits,
licenses and other authorizations (the “Permits”) which are required under
federal, state and local laws, rules and regulations applicable to the
production of products generally and (ii) all Permits applicable to the
Production of Product; provided, however, BAXTER shall have no obligation to
obtain Permits relating to the sale, marketing, distribution or use of
Pramlintide Drug Substance or Product or with respect to the labeling of
Product.  BAXTER makes no representation or warranty with respect to the sale,
marketing, distribution or use of the Pramlintide Drug Substance or as to
printed materials specified by AMYLIN or its consignee.

12.3                           Disclaimer of Warranties.  Except for those
warranties set forth in Sections 12.1 and 12.2 of this Agreement, BAXTER makes
no warranties, written, oral, express or implied, with respect to Product or the
Production of Product.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BAXTER.  NO
WARRANTIES OF BAXTER MAY BE CHANGED BY ANY REPRESENTATIVES OF BAXTER.  AMYLIN
accepts Product subject to the terms hereof.

 

12.4                           AMYLIN Warranties.  AMYLIN warrants that (a) it
has the right to give BAXTER any information provided by AMYLIN hereunder, and
that BAXTER has the right to use such information for the Production of Product,
and (b) AMYLIN has no knowledge of any (i) patents or other intellectual rights
that would be infringed by BAXTER’s Production of Product under this Agreement,
or (ii) proprietary rights of third parties which would be violated by BAXTER’s
performance hereunder.  AMYLIN further warrants that the Pramlintide Drug
Substance provided to BAXTER hereunder will (1) conform to the Pramlintide Drug
Substance specifications as listed in Exhibit D and (2) not be adulterated or
misbranded within the meaning of the FD&C Act.

 

 

Article 13,  LIMITATION OF LIABILITY AND WAIVER OF SUBROGATION

 

13.1                           Limitation of Liability.  AMYLIN’s sole and
exclusive remedies for replacement of non-conforming Product are limited to
those remedies set forth in Article 7.  Under no circumstances shall BAXTER or
AMYLIN be liable for loss of use or profits or other collateral, special,
consequential or other damages, losses, or expenses,

 

22

--------------------------------------------------------------------------------


                                                including but not limited to the
cost of cover or the cost of a recall, except as specifically set forth in
Article 16, in connection with or by reason of the Production and delivery of
Product under this Agreement whether such claims are founded in tort or
contract.

13.2                           Waiver of Subrogation.  All BAXTER Supplied
Components, equipment used by BAXTER in the Production of Product, and Product
stored by BAXTER (collectively, “BAXTER Property”) shall at all times remain the
property of BAXTER and BAXTER assumes risk of loss for Baxter Property up to and
including the Storage Period and the Additional Storage Period or delivery to a
third party storage facility.  BAXTER hereby waives any and all rights of
recovery against AMYLIN and its Affiliates, and against any of their respective
directors, officers, employees, agents or representatives, for any loss or
damage to BAXTER Property to the extent the loss of damage is covered or could
be covered by insurance (whether or not such insurance is described in this
Agreement). AMYLIN assumes all risk of loss for all AMYLIN Supplied Components,
all Pramlintide Drug Substance supplied by AMYLIN, and all Product after the
Storage Period or Additional Storage Period or delivery of the Batch to pursuant
to Section 6.1 if such Pramlintide Drug Substance and Product is not stored at a
third party storage facility  (collectively, “AMYLIN Property”).  AMYLIN hereby
waives any and all rights of recovery against BAXTER and its Affiliates, and
against any of their respective directors, officers, employees, agents or
representatives, for any loss or damage to the AMYLIN Property to the extent the
loss or damage is covered or could be covered by insurance (whether or not such
insurance is described in this Agreement).

 

Article 14, INDEMNIFICATION

14.1                           By AMYLIN.  AMYLIN agrees to indemnify, defend
and hold harmless BAXTER and its Affiliates and their respective officers,
employees and agents (“BAXTER Indemnitees”) from any loss, expense (including
reasonable legal counsel fees and expenses), cost, liability or damages
(“Losses”) incurred by any BAXTER Indemnitee as a result of any claim, demand,
action or other proceeding by any third party (“Claim”) arising out of or
related to (a) AMYLIN’s breach of any representation or warranty made by it in
this Agreement, (b) the handling, possession, storage or use of Product by or on
behalf of AMYLIN following delivery by BAXTER to AMYLIN,  (c) AMYLIN’s
promotion, labeling, marketing, supply or sale of Product, (d) the inherent
clinical and pharmacological properties of the Pramlintide Drug Substance and
Product, or (e) OMJ Pharmaceuticals, Inc.’s production and supply of the OMJ
Vials prior to delivery to BAXTER, except in each case to the extent BAXTER is
obligated to indemnify AMYLIN with respect to such Losses under Section 14.2.

 

14.2                           By BAXTER.  BAXTER shall indemnify and hold
harmless AMYLIN and its Affiliates and their respective officers, employees and
agents (“AMYLIN

 

23

--------------------------------------------------------------------------------


 

                                                Indemnitees”) from and against
any and all Losses to which any AMYLIN Indemnitee may become subject as a result
of any Claim arising out of or related to (a) BAXTER’s breach of any
representation or warranty made by BAXTER in this Agreement or (b) the
negligence or willful misconduct of BAXTER in the Production of Product, except
in each case to the extent AMYLIN is obligated to indemnify BAXTER with respect
to such Losses under Section 14.1 or the Losses are based on the negligence or
willful misconduct of any AMYLIN Indemnitee. 

 

14.3                           Indemnitee Obligations.  A party (the
“Indemnitee”) which intends to claim indemnification under this Article 14 shall
promptly, and in any event within thirty (30) days, notify the other party (the
“Indemnitor”) in writing of any action, claim or other matter in respect of
which the Indemnitee or any of its Affiliates, or any of their respective
directors, officers, employees, subcontractors, or agents, intend to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure.  The Indemnitee shall permit, and shall cause its Affiliates, and their
respective directors, officers, employees, subcontractors and agents to permit,
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor.  Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee’s
rights, or impose any obligations on the Indemnitee in order for it to exercise
its rights, without Indemnitee’s prior written consent, which shall not be
unreasonably withheld or delayed.  No such action, claim or other matter shall
be settled without the prior written consent of the Indemnitor, which shall not
be unreasonably withheld or delayed.  The Indemnitee, its Affiliates, and their
respective directors, officers, employees, subcontractors and agents shall fully
cooperate with the Indemnitor and its legal representatives in the investigation
and defense of any action, claim or other matter covered by the indemnification
obligations of this Article 14; provided, however that no Indemnitee shall be
required to admit fault or responsibility in connection with any settlement. 
The Indemnitee shall have the right, but not the obligation, to be represented
in such defense by counsel of its own selection and at its own expense.

14.4                           Injunction.  In the event that the Production or
sale of a Product is enjoined due to alleged infringement by either party of the
party of the proprietary rights of a third party, BAXTER shall not be required
to Produce Product and such non-Production shall not be deemed a breach of this
Agreement.

 

 

Article 15,  INSURANCE

15.1                           AMYLIN Insurance.  AMYLIN shall procure and
maintain, upon receipt of Regulatory Approval, during the Term of this Agreement
and for a period one (1) year beyond the expiration date of Product, Commercial
General Liability Insurance, including without limitation, Product Liability and
Contractual Liability coverage

 

24

--------------------------------------------------------------------------------


                                                (the “AMYLIN Insurance”).  The
AMYLIN Insurance shall cover amounts not less than [***] dollars ($[***])
combined single limit and shall be with an insurance carrier reasonably
acceptable to BAXTER.  BAXTER shall be named as an additional insured on the
AMYLIN Insurance and AMYLIN promptly shall deliver a certificate of AMYLIN
Insurance and endorsement of additional insured to BAXTER evidencing such
coverage.  If AMYLIN fails to furnish such certificates or endorsements, or if
at any time during the Term of this Agreement BAXTER is notified of the
cancellation or lapse of the AMYLIN Insurance, and AMYLIN fails to rectify the
same within ten (10) calendar days after notice from BAXTER, in addition to all
other remedies available to BAXTER hereunder, BAXTER, at its option, may obtain
the AMYLIN Insurance and AMYLIN promptly shall reimburse BAXTER for the cost of
the same. Any deductible and/or self-insurance retention shall be the sole
responsibility of AMYLIN.

15.2                           BAXTER Insurance.  BAXTER is, and shall during
the Term of this Agreement remain, self-insured under the global self-insurance
plan of Baxter Healthcare Corporation and its Affiliates for the type of
liability that could arise under Section 14.2 of this Agreement.

 

Article 16,  RECALL OF PRODUCT

16.1                           In the event AMYLIN shall be required to recall
any Product because such Product may violate local, state or federal laws or
regulations, the laws or regulations of any applicable foreign government or
agency or the Product Specifications, or in the event that AMYLIN elects to
institute a voluntary recall, AMYLIN shall be responsible for coordinating such
recall.  AMYLIN promptly shall notify BAXTER if any Product is the subject of a
recall and provide BAXTER with a copy of all documents relating to such recall. 
BAXTER shall cooperate with AMYLIN in connection with any recall.  Unless such
recall is caused (a) solely by the negligence of BAXTER, (b) or to the extent
such recall is due to the willful misconduct of BAXTER, or (c) such recall is
caused solely by BAXTER’s breach of this Agreement, AMYLIN shall be responsible
for all of the costs and expenses of such recall and shall reimburse BAXTER for
its reasonable expenses (including labor) in connection with such cooperation. 
In the event a recall is necessary because both (i) BAXTER has delivered a
non-conforming Product to AMYLIN, and (ii) such non-conformity is solely due to
the negligence or to the extent such recall is due to the willful misconduct of
BAXTER, BAXTER will bear all reasonable costs associated with such recall
(including but not limited to costs associated with receiving and administering
the recalled Product and notification of the recall to those persons whom AMYLIN
deems appropriate) in accordance with and up to a cumulative total maximum
amount set forth in the chart below; notwithstanding the chart below, provided,
however, in no event shall BAXTER’s liability for costs associated with such
recall exceed [***] percent ([***]%) of the Purchase Price paid to BAXTER by
AMYLIN for the Product which is the subject of such recall. 

 

* Confidential Treatment Request(ed)

 

25

--------------------------------------------------------------------------------


 

Number of Consignees

 

Recall Class (as classified by Regulatory Authority)

 

 

 

I

 

II

 

III

 

<[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

[***]

 

$

[***]

 

$

[***]

 

N/A

 

[***]

 

$

[***]

 

$

[***]

 

N/A

 

>[***]

 

$

[***] per consignee

 

$

[***] per consignee

 

N/A

 

 

Article 17,  INTELLECTUAL PROPERTY

 

17.1         Existing Intellectual Property.  Except as the parties may
otherwise expressly agree in writing, each party shall continue to own its
existing patents, trademarks, copyrights, trade secrets and other intellectual
property, without conferring any interests therein on the other party. Without
limiting the generality of the preceding sentence, AMYLIN shall retain all
right, title and interest arising under the United States Patent Act, the United
States Trademark Act, the United States Copyright Act and all other applicable
foreign and domestic laws, rules and regulations in and to all Product,
Pramlintide Drug Substance, Labeling and trademarks associated therewith
(collectively, “AMYLIN’s Intellectual Property”).  Neither BAXTER nor any third
party shall acquire any right, title or interest in AMYLIN’s Intellectual
Property by virtue of this Agreement or otherwise, except to the extent
expressly provided herein.

 

17.2                           Individually Owned Inventions. Except as the
parties may otherwise agree in writing, all Inventions (as defined herein) which
are conceived, reduced to practice, or created by a party in the course of
performing its obligations under this Agreement shall be solely owned and
subject to use and exploitation by the inventing party without a duty to account
to the other party. For purposes of this Agreement, “Invention” shall mean
information relating to any innovation, improvement, development, discovery,
computer program, device, trade secret, method, know-how, process, technique or
the like, whether or not written or otherwise fixed in any form

 

* Confidential Treatment Request(ed)

 

26

--------------------------------------------------------------------------------


 

                                                or medium, regardless of the
media on which contained and whether or not patentable or copyrightable.

 

17.3                           Jointly Owned Inventions.  All Inventions which
are conceived, reduced to practice, or created jointly by the parties and/or
their respective agents (i.e., employees or agents who would be or are properly
named as co-inventors under the laws of the United States on any patent
application claiming such inventions) in the course of the performance of this
Agreement shall be owned jointly by the parties. Each party shall have full
rights to exploit such Inventions for its own commercial purposes without any
obligation to the other. The parties shall share equally in the cost of mutually
agreed patent filings with respect to all such jointly owned Inventions. The
decision to file for patent coverage on jointly owned Inventions shall be
mutually agreed upon, and the Parties shall select a mutually acceptable patent
counsel to file and prosecute patent applications based on such joint
Inventions.

 

17.4                           Disclaimer.  Except as otherwise expressly
provided herein, nothing contained in this Agreement shall be construed or
interpreted, either expressly or by implication, estoppel or otherwise, as: (i)
a grant, transfer or other conveyance by either party to the other of any right,
title, license or other interest of any kind in any of its Inventions or other
intellectual property, (ii) creating an obligation on the part of either party
to make any such grant, transfer or other conveyance or (iii) requiring either
party to participate with the other party in any cooperative development program
or project of any kind or to continue with any such program or project.

 

17.5                           Rights in IP.  The party owning any IP shall have
the world wide right to control the drafting, filing, prosecution and
maintenance of patents covering the Inventions relating to such IP, including
decisions about the countries in which to file patent applications.  Patent
costs associated with the patent activities described in this Section shall be
borne by the sole owner.  Each party will cooperate with the other party in the
filing and prosecution of patent applications. Such cooperation will include,
but not be limited to, furnishing supporting data and affidavits for the
prosecution of patent applications and completing and signing forms needed for
the prosecution, assignment and maintenance of patent applications.

17.6                           Manufacturing Process License.  BAXTER hereby
grants AMYLIN a perpetual, irrevocable, exclusive, worldwide, royalty-free,
fully paid-up license, with the right to sublicense, to all of BAXTER’s rights
in and to the means, methods, techniques, know-how, processes and procedures
developed under this Agreement or the Development Agreement with respect to the
manufacturing process (the “Manufacturing Process”) of Product.   BAXTER shall
retain all rights in and to the means, the methods, techniques, know-how,
processes and procedures developed under this Agreement or the Development
Agreement with respect to the manufacturing process of any product other than
Product.  BAXTER shall not enforce any intellectual property rights developed
under this Agreement or the Drug

 

27

--------------------------------------------------------------------------------


                                                Product Development and Supply
Agreement against AMYLIN or its sublicensees, to use, make, have made, import,
offer to sell, have sold and sell Product.

17.7                           Confidentiality of IP.  IP shall be deemed to be
the Confidential Information of the party owning such IP.  The protection of
each party’s Confidential Information is described in Article 18.  Any
disclosure of information by one party to the other under the provisions of this
Article 18 shall be treated as the disclosing party’s Confidential Information
under this Agreement.  It shall be the responsibility of the party preparing a
patent application to obtain the written permission of the other party to use or
disclose the other party’s Confidential Information in the patent application
before the application is filed and for other disclosures made during the
prosecution of the patent application.

 

Article 18,  CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY

18.1                           Confidentiality.  This Agreement, by reference,
incorporates the provisions of the Confidentiality Agreement signed by AMYLIN
and BAXTER on October 24, 2003, and is made a part hereof as though fully set
forth herein.  To the extent there is any discrepancy between the provisions of
the Confidentiality Agreement and this Agreement, the provisions of the
Confidentiality Agreement shall prevail. It is contemplated that in the course
of the performance of this Agreement each party may, from time to time, disclose
Confidential Information to the other.  Each party agrees to take all reasonable
steps to prevent disclosure of Confidential Information to third parties.  No
provision of this Agreement shall be construed so as to preclude disclosure of
Confidential Information as may be reasonably necessary to secure from any
governmental agency necessary approvals or licenses or to obtain patents with
respect to the Product.

18.2                           Third Party Disclosure.  BAXTER shall be
permitted to disclose Product information to third party developmental and
analytical services providers in connection with performance of its obligations
hereunder provided such providers shall be subject to confidentiality
agreements.  Either party may disclose Confidential Information of the
disclosing party to those Affiliates, agents and consultants who need to know
such information to accomplish the purposes of this Agreement (collectively,
“Permitted Recipients”); provided that such Permitted Recipients are bound to
maintain such Confidential Information in confidence.

18.3                           Litigation and Governmental Disclosure.  Each
party may disclose Confidential Information hereunder to the extent such
disclosure is reasonably necessary for prosecuting or defending litigation,
complying with applicable governmental regulations or conducting pre-clinical or
clinical trials, provided that if a party is required by law or regulation to
make any such disclosure of the other party’s Confidential Information it will,
except where impractical for necessary disclosures, for example in the event of
a medical emergency, give reasonable advance notice to the other party of such
disclosure requirement and will use good faith efforts to assist

28

--------------------------------------------------------------------------------


                                                such other party to secure a
protective order or confidential treatment of such Confidential Information
required to be disclosed.

18.4                           Limitation of Disclosure.  The parties agree
that, except as otherwise may be required by applicable laws, regulations, rules
or orders, including without limitation the rules and regulations promulgated by
the United States Securities and Exchange Commission, and except as may be
authorized in Section 18.5, no information concerning this Agreement and the
transactions contemplated herein shall be made public by either party without
the prior written consent of the other.

18.5                           Publicity and SEC Filings.  Unless the prior
written consent of the other party is obtained, no party shall, except as may be
required by law or regulations (including without limitation any United States
Securities and Exchange Commission filings required), in any manner disclose or
advertise or publish or release for publication any statement mentioning the
other party or information contained in or acquired pursuant to this Agreement,
or the fact that any party has furnished or contracted to furnish to the other
party the items required by this Agreement, or quote the opinion of any employee
of the other party.  BAXTER acknowledges that AMYLIN is required to file a Form
8-K, disclosing the existence of and the material, non-confidential terms of
this Agreement.  BAXTER may communicate to its investors information to the
extent made public by AMYLIN, including in its Form 8-K.  BAXTER further
acknowledges that AMYLIN is required to disclose to its investors the existence
of this Agreement.  Each party agrees that it shall cooperate fully and in a
timely manner with the other with respect to all disclosures to the Securities
and Exchange Commission and any other governmental or regulatory agencies,
including providing sufficient time to review requests for confidential
treatment of Confidential Information of either party included in any such
disclosure.

18.6                           Duration of Confidentiality.  All obligations of
confidentiality and non-use imposed upon the parties under this Agreement shall
expire ten (10) years after the expiration or earlier termination of this
Agreement; provided, however, that Confidential Information which constitutes
the trade secrets of a party shall be kept confidential indefinitely, subject to
the limitations set forth in Sections 18.3 through 18.5.

 

Article 19,  FORCE MAJEURE

19.1                           Any delay in the performance of any of the duties
or obligations of either party hereto (except the payment of money) caused by an
event outside the affected party’s reasonable control shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of
such delay.  Such events which are outside a party’s reasonable control shall
include without limitation, acts of God; acts of public enemies; insurrections;
riots; injunctions; embargoes; fires; explosions; floods; shortages of material
or energy which are beyond the reasonable control of either party; delays in the
delivery of raw materials which are beyond the reasonable control

 

29

--------------------------------------------------------------------------------


 

                                                of either party; acts or orders
of any government or agency thereof or other unforeseeable causes beyond the
reasonable control and without the fault or negligence of the party so
affected.  The party so affected shall give prompt notice to the other party of
such cause and a good faith estimate of the continuing effect of the force
majeure condition and duration of the affected party’s nonperformance, and shall
take whatever reasonable steps are appropriate to relieve the effect of such
causes as rapidly as possible.  If the period of nonperformance by BAXTER
because of BAXTER force majeure conditions exceeds ninety (90) calendar days,
AMYLIN may terminate this Agreement by written notice to BAXTER.  If the period
of nonperformance by AMYLIN because of AMYLIN force majeure conditions exceeds
ninety (90) calendar days, BAXTER may terminate this Agreement by written notice
to AMYLIN.

 

Article 20,  NOTICES

20.1                           All notices hereunder shall be delivered by
facsimile (confirmed by overnight delivery), or by overnight delivery with a
reputable overnight delivery service, to the following address of the respective
parties:

If to BAXTER:

 

Baxter Pharmaceutical Solutions LLC

 

 

927 South Curry Pike

 

 

Bloomington, Indiana 47403

 

 

Attn: Contract Management

 

 

 

 

 

Telefax No.

812-332-3079

 

 

Telephone No.

812-333-0887

 

 

 

With a copy to:

 

Baxter Healthcare Corporation

 

 

One Baxter Parkway

 

 

Deerfield, Illinois 60015-4633

 

 

Attn: General Counsel

 

 

 

 

 

Telefax No.

(847) 948-2450

 

 

Telephone No.

(847) 948-2600

 

 

 

If to AMYLIN:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive,

 

 

Suite 110

 

 

San Diego, CA 92121

 

 

John Grove

 

 

Attn: Senior Director of Manufacturing

 

 

 

 

 

Telefax No.

(858) 334-1082

 

 

Telephone No.

(858) 642-7082

 

30

--------------------------------------------------------------------------------


 

 

 

 

With a copy to:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive,

 

 

Suite 110

 

 

San Diego, CA 92121

 

 

Attn: Vice President and General Counsel

 

 

 

 

 

Telefax No.

(858) 552-1936

 

 

Telephone No.

(858) 642-7066

 

 

Notices shall be effective on the day following the date of transmission if sent
by facsimile or email, and on the second business day following the date of
delivery to the overnight delivery service if sent by overnight delivery.  A
party may change its address listed above by notice to the other party given in
accordance with this section.

 

Article 21,  APPLICABLE LAW

21.1                           Governing Law.  In any action brought regarding
the validity, construction and enforcement of this Agreement, it shall be
governed in all respects by the laws of the State of Delaware, without regard to
the principles of conflicts of laws.

21.2                           Dispute Resolution.  In the event a dispute
arises and the parties cannot in good faith agree on a mutually acceptable
resolution, each party shall submit the dispute to their senior management, who
shall in good faith endeavor to resolve such dispute.  In the event the senior
management of each party cannot resolve said dispute, the parties may pursue
remedies available at law or in equity.

 

Article 22,  ASSIGNMENT

22.1                           Neither party shall assign this Agreement or any
part hereof or any interest herein to any third party (or use any subcontractor)
without the written approval of the other party.  BAXTER may, without such
consent, assign this Agreement to an Affiliate of BAXTER.  In addition, no
consent shall be required in the case of a transfer to a wholly-owned subsidiary
or transaction involving the merger, consolidation, or sale of all or
substantially all of the assets of the party seeking such assignment or transfer
and such transaction relates to the business covered by this Agreement and the
resulting entity assumes all of the obligations under this Agreement.  No
assignment shall be valid unless the permitted assignee(s) assumes all
obligations of its assignor under this Agreement.  No assignment shall relieve
any party of responsibility for the performance of its obligations hereunder.

 

Article 23,  ALLIANCES

23.1                           Notwithstanding anything to the contrary herein,
BAXTER agrees that AMYLIN shall have the right to enter into alliances with
third parties who may engage in joint

 

31

--------------------------------------------------------------------------------


 

                                                (with AMYLIN) or unilateral
marketing and promoting of the Product or any combination of products that
includes the Product.

 

Article 24,  TAXES

24.1                           AMYLIN shall pay all national, state, municipal
or other sales, use, excise, import, property, value added, or other similar
taxes, assessments or tariffs assessed upon or levied against the sale of
Product to AMYLIN pursuant to this Agreement or the sale or distribution of
Product by AMYLIN (or at AMYLIN’s sole expense, defend against the imposition of
such taxes and expenses).  BAXTER shall notify AMYLIN of any such taxes that any
governmental authority is seeking to collect from BAXTER, and AMYLIN may assume
the defense thereof in BAXTER’s name, if necessary, and BAXTER agrees to fully
cooperate in such defense to the extent of the capacity of BAXTER, at AMYLIN’s
expense.  BAXTER shall pay all national, state, municipal or other taxes on the
income resulting from the sale by BAXTER of the Product to AMYLIN under this
Agreement, including but not limited to, gross income, adjusted gross income,
supplemental net income, gross receipts, excess profit taxes, or other similar
taxes.

 

Article 25,  SUCCESSORS AND ASSIGNS

25.1                           This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

 

Article 26,  ENTIRE AGREEMENT

26.1                           This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
written or oral prior agreements or understandings with respect thereto.  The
parties agree and acknowledge that the Drug Product Development Agreement dated
November 7, 2003 and corresponding Development Plans and/or Project Plans
thereunder between AMYLIN and BAXTER shall not be superceded by this Agreement
and shall remain in full force and effect.

 

Article 27,  SEVERABILITY

27.1                           If any term or provision of this Agreement shall
for any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

 

Article 28,  WAIVER AND MODIFICATION OF AGREEMENT

32

--------------------------------------------------------------------------------


28.1                           No Waiver of Agreement.  No waiver or
modification of any of the terms of this Agreement shall be valid unless in
writing and signed by authorized representatives of both parties hereto. 
Failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of such rights nor shall a waiver by either party in one
or more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

 

28.2                           Amendment of Plans.  Each Project Plan,
Regulatory Plan, and Exhibit may be amended from time to time only upon the
mutual written agreement of AMYLIN and BAXTER.

 

28.3                           No Amendment of Agreement.  In the event that the
terms of any Project Plan, Regulatory Plan, or Exhibit are inconsistent with the
terms of this Agreement, this Agreement shall control, unless otherwise
explicitly agreed to in writing by the parties.  No Project Plan, Regulatory
Plan, or Exhibit shall be deemed to amend this Agreement.  Upon execution of any
Project Plan, Regulatory Plan, or Exhibit, such Plan or Exhibit shall be deemed
to be incorporated herein and by reference and made a part of this Agreement.

 

Article 29,  INDEPENDENT CONTRACTOR

29.1                           BAXTER shall act as an independent contractor for
AMYLIN in providing the services required hereunder and shall not be considered
an agent of, or joint venturer with, AMYLIN.

 

Article 30,  ATTORNEY’S FEES

30.1                           The successful party in any litigation or other
dispute resolution proceeding to enforce the terms and conditions of this
Agreement shall be entitled to recover from the other party reasonable
attorney’s fees and related costs involved in connection with such litigation or
dispute resolution proceeding.

 

33

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have caused this Commercial Supply Agreement to
be signed by their duly authorized representatives as of the Effective Date
written above.

 

“BAXTER”

 

“AMYLIN”

 

 

 

 

 

 

 

BAXTER PHARMACEUTICAL

 

AMYLIN PHARMACEUTICALS, INC.

SOLUTIONS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joel Tune

 

By:

 

/s/ Gregg Stetsko

 

 

 

 

 

 

 

Name:

 

Joel Tune

 

Name:

 

Gregg Stetsko, Ph.D.

Title:

 

Vice President

 

Title:

 

Vice President, Operations

 

 

34

--------------------------------------------------------------------------------


 

Exhibit A - Presentations

 

Product Name

 

BAXTER Item Code

 

AMYLIN Product
Reference Number

Symlin 5ml Injection Vial (0.6mg/mL) — OMJ

 

250-102-050-500

 

110-01

Symlin 5ml Injection Vial (0.6mg/mL) —OMJ Professional Samples

 

250-102-050-501

 

110-04

Symlin 5ml Injection Vial (0.6mg/mL)

 

250-102-100-500

 

110-01

Symlin 5ml Injection Vial (0.6mg/mL) Professional Samples

 

250-102-100-502

 

110-04

 

35

--------------------------------------------------------------------------------


 

Exhibit B — Pricing

 

Purchase Price

 

BAXTER shall charge AMYLIN the following Purchase Price for Product pursuant to
Article 5.

 

Annual Volume

 

250-102-100

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] to [***]*

 

$

[***]

 

--------------------------------------------------------------------------------

*Over [***] units requires scale-up to a higher speed filling line at a unit
cost to be determined.Pricing specified above assumes Production for vials on
Chase-Logeman line (“Line 3”) and includes finishing activities, finished
Product release testing, and assumes manual inspection.  Prices for
manufacturing on any other line will be determined at a later time.  The initial
per Unit price for a higher speed filling line than Line 3 will be no higher
than the corresponding price for the annual volume specified above.

 

Annual Product Quality Review

BAXTER will produce an annual batch review/comparison summary per year for use
by AMYLIN regulatory at a charge not to exceed $[***] per hour.  Such Annual
Product Quality Review will be performed pursuant to the Quality Agreement.

 

Quality Assurance Audits

A charge not to exceed $[***] per hour will be paid to BAXTER for quality
assurance audits in excess of one per year, unless related to BAXTER’s
compliance status.  The hours charged will include preparation time, audit time
by all BAXTER participants, and follow-up time in preparing responses.  A charge
not to exceed $[***] per hour will be paid to BAXTER for physical inventory
audits.  The hours charged will include preparation time, audit time by all
BAXTER participants, and follow-up time in preparing responses.

 

Regulatory Support

A charge not to exceed $[***] per hour will be paid to BAXTER for regulatory
support performed pursuant to a Regulatory Plan.


BATCH RECORDS

 

A charge not to exceed $[***] per hour will be paid to BAXTER for AMYLIN
requested revisions to Master Batch Records in excess of one per year.  There
shall be no charge for any revisions to Master Batch Records which are necessary
for BAXTER to meet Regulatory Authority Requirements.  A charge of $[***] per
batch record will be paid to BAXTER for

 

* Confidential Treatment Request(ed)

 

36

--------------------------------------------------------------------------------


distribution of additional executed batch records in excess of one per year.

 

Storage of Product

A charge not to exceed $[***] per pallet per month will be paid to BAXTER for
the storage of Product in excess of the Storage Period as defined in Section
3.7.1.

 

Storage of Components

A charge not to exceed $[***] per pallet per month will be paid to BAXTER for
the storage of Components in excess of [***] months of the Rolling Forecast if
requested by AMYLIN.

Raw Data

A charge not to exceed $[***] per hour will be paid to BAXTER for raw data
compilation for any data compiled and requested by AMYLIN or as a result of
stability studies performed by BAXTER.  There will be no charge for initial
finished Product raw data which will be included in the Released Executed Batch
Record for the first [***] ([***]) commercial Batches.  Notwithstanding the
foregoing, raw data for rework and reprocessing or stability studies will be
charged at $[***] per hour.

 

* Confidential Treatment Request(ed)

37

--------------------------------------------------------------------------------


Exhibit C - Product Specifications

 

Corporate / Purchasing Specifications for Pramlintide Acetate Injection in 5 mL
Vials

Specification for:                              Pramlintide Acetate Injection in
5 mL Vials, 0.6 mg/mL  LS (AC-0137-F22)

Description:                                                   [***] containing
[***]% [***], [***]% [***] in [***] mM [***] (pH [***])

 

SPEC-090, Rev. 07                Effective: 02 May 2003                       

Assay

 

DESCRIPTION

 

SPECIFICATION

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]to [***] [***]

 

[***]

 

[***]

 

[***]% to [***]% of [***] mL

 

[***]

 

[***]

 

£ [***]% ([***]) [***]

 

[***]

 

[***]

 

£ [***]% [***]

 

[***]

 

[***]

 

[***]% to [***]% [***]

 

[***]

 

[***]

 

³ [***]% [***]

 

[***]

 

Total [***]

 

£ [***]% [***]

 

[***]

 

Individual [***]

 

£ [***]% [***]

 

[***]

 

[***]

 

£ [***] ³ [***] mm £ [***] ³ [***] mm [***]

 

[***]

 

[***]

 

³ [***]% [***]

 

[***]

 

Total [***]

 

£ [***]% [***]

 

[***]

 

Individual [***]

 

£ [***]% [***]

 

[***]

 

[***]

 

[***] to [***]/kg [***]

 

[***]

 

[***]

 

£ [***] Daltons

 

[***] or [***]

 

[***]

 

[***]

 

[***] or [***]

 

[***]

 

< [***] EU/mL

 

 

* Confidential Treatment Request(ed)

--------------------------------------------------------------------------------

* Client methods are equivalent to BAXTER SOP’s.

38

--------------------------------------------------------------------------------


Exhibit D — Raw Material and Component Specifications

 


                FORMULATION AND RAW MATERIAL DETAILS

 

BAXTER

Item No.

 

Material

 

Supplier

 

Supplier Location

 

Specification

 

Vendor Assurance

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

Manufacturing Consumables

 

BAXTER

Item No.

 

Material

 

Supplier

 

Supplier Location

 

Specification

 

Vendor Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

* Confidential Treatment Request(ed)

 

39

--------------------------------------------------------------------------------


 

Primary Component Specifications

 

BAXTER

Item No.

 

Material

 

Supplier

 

Supplier Location

 

Specification

 

Vendor Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

* Confidential Treatment Request(ed)

 

40

--------------------------------------------------------------------------------


 


PACKAGING MATERIAL SPECIFICATIONS

BAXTER

Item No.

 

Material

 

Supplier

 

Supplier Location

 

Amylin Specification

 

Vendor Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***

 

[***]

 

[***]

 

[***]

 

 

* Confidential Treatment Request(ed)

 

41

--------------------------------------------------------------------------------


 

Exhibit E - Regulatory Authorities

 

 

United States

European Union

 

42

--------------------------------------------------------------------------------


Exhibit F -  Annual Obligation

 

YEAR

 

ANNUAL OBLIGATION

 

Year One

 

0 Units

 

Year Two

 

[***] Units

 

Year Three

 

[***] Units

 

Year Four

 

[***] Units

 

Year Five

 

[***] Units

 

 

For purposes of the Annual Obligation, “Year One” shall mean the calendar year
in which the Agreement is executed, “Year Two” shall mean the year following the
calendar year in which this Agreement is executed, etc. . .

 

* Confidential Treatment Request(ed)

 

43

--------------------------------------------------------------------------------


 

Exhibit G — OMJ Vial Finishing

 

BAXTER has received and performed a gross inspection of [***] ([***]) lots
equaling [***] OMJ Vials.  BAXTER has also performed ID testing, using test
method [***], on each of the lots received.  Upon receiving a purchase order
from AMYLIN, pursuant to Section 4.2 of the Commercial Supply Agreement, BAXTER
will schedule, label, package and ship each finished lot of OMJ Vials as
specified in the Project Plans.  The pricing for the finishing of such vials
shall be at a charge of $[***] per Unit.

 

* Confidential Treatment Request(ed)

 

44

--------------------------------------------------------------------------------